DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. PGPUB. 2002/0139667) in view of Suzuki et al. (JP 2000-355760).

INDEPENDENT CLAIM 1:
Regarding claim 1, Wang teaches a Ti-Ta alloy sputtering target containing 0.1 to 30 at% of Ta, and remainder being Ti. (Paragraphs 0001, 0007, 0022, 0023, 0040, 0043, 0048)
The difference between Wang and claim 1 is that wherein unavoidable impurities, the Ti-Ta alloy sputtering target having an oxygen content of 400 wtppm or less, and wherein a variation in the oxygen content is within 20% is not discussed.
Regarding wherein unavoidable impurities, the Ti-Ta alloy sputtering target having an oxygen content of 400 wtppm or less, and wherein a variation in the oxygen content is within 20%, Suzuki et al. teach that a sputtering target should have unavoidable impurities (Suzuki et al. Machine Translation 0014) an oxygen content of 400 wtppm or less (Suzuki et al. Machine Translation 0006), and a variation in the oxygen content to be within 20% (Suzuki et al. Machine Translation (Suzuki et al. Machine Translation Paragraph 0029 - It is more preferable that the variation in the oxygen amount of the target is within 15%.).
Furthermore while Suzuki et al. teach that Al is being utilized in the target instead of Ta, Wang recognize that Al and Ta are equivalent materials to be used in sputtering targets (Paragraphs 0022-023) and one of ordinary skill in the art would look to Suzuki et al. for the desired target properties because Ti-Al and Ti-Ta are equivalent materials for sputtering as recognized by Wang.
The motivation for utilizing the features of Suzuki et al. is that it allows for sputtering from a target that produces stable barrier films. (Paragraph 0017)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Wang by utilizing the features of Suzuki et al. because it allows for sputtering from a target that produces stable barrier films.
Claims 4-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Suzuki as applied to claim 1 above, and further in view of Zimmerman et al. (U.S. Pat. 7,910,051).
DEPENDENT CLAIM 12:
The difference not discussed is the surface roughness.
Regarding claim 12, Zimmerman et al. teach polishing to a desired smooth surface which teaches you can polish down to Applicant’s claimed range because it is desired. (Column 6 lines 31-33)
DEPENDENT CLAIM 13:
The difference not discussed is the purity being 4N or higher.
Regarding claim 13, Zimmerman et al. teach the purity to be 4N or higher. (Column 4 lines 38-45)
DEPENDENT CLAIM 14:
The difference not yet discussed is the relative density.
Regarding claim 14, Zimmerman et al. teach the claimed relative density. (Column 8 lines 17-19)
DEPENDENT CLAIM 15:
The difference not yet discussed is wherein the Ti-Ta alloy sputtering target has a Vickers hardness of 400 Hv or less.
Regarding claim 15, since Suzuki et al. discussed above teach a similar method of manufacture of a target with similar properties and composition the Vickers hardness is believed to be met. Furthermore Zimmerman et al. teach a Ti-Ta alloy sputtering target should 
DEPENDENT CLAIM 4:
Regarding claim 4, Zimmerman et al. teach wherein a variation in the Vickers hardness is within 10%. (Column 8 lines 38-46 - the high density causes a variation within 10%)
DEPENDENT CLAIM 5:
The difference not discussed is the surface roughness.
Regarding claim 5, Zimmerman et al. teach polishing to a desired smooth surface which teaches you can polish down to Applicant’s claimed range because it is desired. (Column 6 lines 31-33)
DEPENDENT CLAIM 6:
The difference not discussed is the purity being 4N or higher.
Regarding claim 6, Zimmerman et al. teach the purity to be 4N or higher. (Column 4 lines 38-45)
DEPENDENT CLAIM 7:
The difference not yet discussed is the relative density.
Regarding claim 14, Zimmerman et al. teach the claimed relative density. (Column 8 lines 17-19)
The motivation for utilizing the features of Zimmerman et al. is that it allows for producing targets of high mechanical strength. (Column 8 line 38)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilized the features of Zimmerman et al. because it allows for producing

.
Allowable Subject Matter
7.    Claims 8 and 9 are allowed.
8.    The following is a statement of reasons for the indication of allowable subject matter: Claims 8 and 9 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including preparing a Ti material having a thickness of 1 mm or more and 5 mm or less and an equal side length of 10 mm or more and 50 mm or less, and a Ta material having a thickness of 0.5 mm or more and 2 mm or less and a width of 2 mm or more and 50 mm or less; placing the Ti material in a vacuum melting furnace; after being melted, adding the Ta material thereto in order to alloy Ti-Ta; casting a resulting molten alloy in a water-cooled copper crucible to prepare an ingot; and subjecting an obtained Ti-Ta alloy ingot to plastic working to form a target shape.
Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.
In response to the argument that one of ordinary skill in the art would not apply the teachings from a TiAl alloy target to a TiTa alloy target because they are not equivalent, it is argued that the targets are equivalent because both are related to sputtering.  Furthermore one of ordinary skill in the art would know to control the oxygen content and variation of oxygen in sputtering targets because Suzuki et al. recognize the benefits of doing so in sputtering targets.
In response to the argument that Zimmerman does not teach the oxygen content and oxygen variation in the target, it is argued that Suzuki et al. teach the benefit of controlling oxygen content and oxygen variation in sputtering targets.

In response to the argument that Zimmerman does not teach the required smoothness, it is argued that Zimmerman teaches smoothing to a desired smoothness which indicates one of ordinary skill can smooth to their desired level
Applicant has argued that the product claims are allowable for the same reason that the method claims are allowable.  However it is pointed out that the method claims require additional limitations not required by the product claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
April 8, 2021